DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s response to a Non-Final Office Action submitted on June 02, 2021.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of HARIRI et al. (U.S. Publication No. 2017/0316254 A1) hereinafter “Hariri” in view of the Prior Art of HOLLENSHEAD et al. (U.S. Publication No. 2012/0005108 A1) hereinafter “Hollenshead”.
As to claim 1, Hariri discloses a method, comprising: issuing a prompt via a human-machine interface on an exterior of a vehicle (i.e. a person requesting remote access to vehicle 100 can use the touchscreen 104 on the outside of vehicle 100 to send an access request to the primary operator's mobile device, shown in Figure 1 and described in Paragraph 0015).
Hariri does not expressly disclose wherein the prompt permits an input indicative of an undesired condition of the vehicle.
Hollenshead discloses a prompt that permits an input indicative of an undesired condition of the vehicle (described in Paragraph 0049). 
Thus, given the method of Hariri and having the teaching of Hollenshead, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of Hollenshead into the method of Hariri, in order to have a method, comprising: issuing a prompt via a human-
As to claim 16, Hariri discloses a system for a vehicle, comprising: a human-machine interface on an exterior of the vehicle; and a controller in electronic communication with the human-machine interface (i.e. a person requesting remote access to vehicle 100 can use the touchscreen 104 on the outside of vehicle 100 to send an access request to the primary operator's mobile device, shown in Figure 1 and described in Paragraph 0015).
Hariri does not expressly disclose wherein the controller is configured to issue a prompt via the human-machine interface permitting an input indicative of an undesired condition of the vehicle.
Hollenshead discloses a prompt that permits an input indicative of an undesired condition of the vehicle (described in Paragraph 0049). 
Thus, given the system of Hariri and having the teaching of Hollenshead, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of Hollenshead into the system of Soshi, in order to have a system for a vehicle, comprising: a human-machine interface on an exterior of the vehicle; and a controller in electronic communication with the human-machine interface, wherein the controller is configured to issue a prompt via the human-machine interface permitting an input indicative of an undesired condition of . 

Allowable Subject Matter
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim/s, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising limitations: in response to an input indicating an undesired condition of the vehicle, issuing a prompt via the human-machine interface permitting an input indicating the vehicle should be dismissed without making a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 3, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 3, comprising limitations: in response to an input indicating an undesired condition of the vehicle, issuing a prompt via the human-machine interface permitting an input indicating the vehicle can continue with a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 4, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 4, comprising limitations: wherein the undesired vehicle condition includes a condition of the vehicle requiring maintenance, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 5, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 5, comprising limitations: associating the input indicating the undesired vehicle condition with a user that provided the input; and taking a particular action based on an input history of the user, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 6, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 6, comprising limitations: in response to an input indicating an undesired vehicle condition, verifying whether the input accurately reflects a condition of the vehicle, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 7, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 7, comprising limitations: associating the input indicating the undesired vehicle condition with a user that provided the input; and weighing future inputs from the user based on whether the input accurately reflected the condition of the 
As to claim 8, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 8, comprising limitations: wherein the prompt issued via the human-machine interface permits an input indicative of whether a user wishes to cancel a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 9, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 9, comprising limitations: wherein the prompt permitting an input indicative of an undesired condition of the vehicle is presented following an input indicative of the user wishing to cancel the planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 10, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 10, comprising limitations: wherein the prompt issued via the human-machine interface permits an input requesting that the vehicle be held for a period of time, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 11, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited 
As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: wherein the human-machine interface issues a prompt permitting an input increasing the period of time, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 13, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 13, comprising limitations: wherein the prompt issued via the human-machine interface permits an input requesting that a cargo door of the vehicle be opened, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 14, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 14, comprising limitations: wherein the human-machine interface is a first human-machine interface on an exterior of a first side of the vehicle and the vehicle includes a second human-machine interface on the exterior of the first side of the vehicle, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 15, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 15, comprising limitations: wherein the first human-machine interface is mounted to a front door of the vehicle and the second human-machine interface is mounted to a rear door of the vehicle, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 17, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 17, comprising limitations: wherein, in response to an input indicating an undesired condition of the vehicle, the controller is configured to issue a prompt via the human-machine interface permitting an input indicating the vehicle should be dismissed without making a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 18, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 18, comprising limitations: wherein, in response to an input indicating an undesired condition of the vehicle, the controller is configured to issue a prompt via the human-machine interface permitting an input indicating the vehicle can continue with a planned trip, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 19, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 19, comprising limitations: wherein, in response to an input indicating an undesired condition of the vehicle, the controller issues a particular command based on an input history of the user, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 20, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 20, comprising limitations: wherein the human-machine interface is a first human-machine interface on an exterior of a front door on a first side of the vehicle and the vehicle includes a second human-machine interface on an exterior of a rear door on the first side of the vehicle, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Response to Arguments
Applicant’s arguments, see Pages 1-2, filed June 02, 2021, with respect to 1, 3, 6-7, 10-16, 18 and 20 have been fully considered and are persuasive. The rejection of claims 1, 3, 6-7, 10-16, 18 and 20 has been withdrawn. However, upon updating search resulting in new Prior Arts (U.S. Publication No. 2017/0316254 A1 of Hariri et al.) and (U.S. Publication No. 2012/0005108 A1 the Prior Art of Hollenshead et al.). Hence, new ground of rejection of claim(s) 1 and 16 has been issued. See the above paragraphs for full detail of the rejection under 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2019/0119970 A1 of Erlacher et al., discloses a passenger transport vehicle that includes at least one door, an optical detection module to dynamically detect a current fill value representing a number of occupants in the passenger transport vehicle, and a control module operatively connected to the at least one door and the optical detection module. The control module is configured to automatically initiate a closing sequence that includes movement of the door to a closed position once the detected current fill value reaches a predetermined threshold fill value for the passenger transport vehicle

U.S. Publication No. 2017/0018129 A1 of Huebner, discloses a keypad mounted on the exterior of an electric vehicle, for example on the B-pillar, and is used to enter a code to enable unlocking and entry into the vehicle. The keypad is further operative to provide an indication of the state-of-charge of the battery of the vehicle. The keypad is made up of a series of active (for example, touch-sensitive) regions which illuminate when touched to enter the code. Each active region may illuminate selectively and individually to represent a predetermined percentage of battery charge, so that the total number of active regions illuminated corresponds to the state-of-charge of the battery.

Gao et al., discloses a system and method for locating and identifying a potential passenger by an autonomous vehicle includes: receiving a pickup request for the potential passenger, where the pickup request includes a geographic location for locating and picking up the potential passenger by the autonomous vehicle; locating the potential passenger based on the geographic location and using data from one or more sensors of the autonomous vehicle; and in response to locating the potential passenger, controlling the autonomous vehicle to a position to enable pickup of the potential passenger.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






		/SISAY YACOB/					September 11, 2021          		Primary Examiner, Art Unit 2685